department of the treasury internal_revenue_service washington d c date cc dom fs fi p number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject unpaid_losses attributable to mortgage guaranty insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b year year issue whether taxpayer a mortgage guaranty insurer may increase its unpaid loss reserve upon notification by the insured lender that the loan is in default or whether it is precluded from increasing its reserves until foreclosure proceedings have been completed conclusion taxpayer may increase its unpaid loss reserve at the time the insured lender notifies it of the borrower’s default facts taxpayer a subsidiary of b issued mortgage guaranty insurance during taxable_year sec_1 and and filed its federal_income_tax returns as a non-life insurance_company pursuant to these policies taxpayer insured lenders against the risk of a borrower’s default in payments on its loan for purposes of the deduction for losses_incurred provided in sec_832 taxpayer increased its unpaid_losses with respect to each mortgage guaranty insurance_policy when it was notified that the borrower had defaulted on its obligation to the insured lender in contrast the agent argues that taxpayer is not entitled to increase its unpaid loss reserve until its liability under the policy has been fixed by the conveyance of title to either the insured or taxpayer the sample policy submitted with your request for advice provides a loss shall be deemed to have occurred when a default on a loan payment occurs notwithstanding that the amount of the loss is not then either presently ascertainable or due and payable accordingly the borrower’s default triggered taxpayer’s liability to provide coverage for a particular loss event law and analysis this issue has been addressed by the united_states court_of_appeals for the seventh circuit in 972_f2d_858 7th cir and by the united_states court of federal claims in 38_fedclaims_274 aig in both cases the courts held that property mortgage insurers were entitled to calculate unpaid loss_reserves with reference to the date on which they were notified by the lender that the borrower had defaulted both courts reasoned that the method employed by the insurers was appropriate because their liability under the policies was triggered by a borrower’s default sears f 2d pincite aig fed cl pincite in similar fashion to the mortgage guaranty insurers in sears and aig taxpayer in the present case calculated unpaid_losses by reference to the default of the borrower and not by reference to conveyance of title of the underlying property to either taxpayer or the lender pursuant to or in lieu of disclosure case development hazards and other considerations there are substantial hazards in litigating this issue the terms of the policy reflect that taxpayer was liable for coverage when a borrower defaulted on its obligation to pay the insured lender were this issue litigated taxpayer would likely prevail on the basis of sears and aig in this regard taxpayer may seek to litigate this issue in the court of federal claims the same venue which issued the opinion in aig accordingly we would not oppose your recommendation to concede this issue please call if you have any further questions by deborah a butler assistant chief_counsel carol p nachman special counsel financial institutions products branch field service division
